DETAILED ACTION
	This Office Action is in reply to address issues that were identified in the Office of Publications, see Information Disclosure Statement section. 


Information Disclosure Statement
	The information disclosure statement(s) filed Sep 30, 2019 had been previously acknowledged. The Foreign Document section contained two entries described only by their dates. To promote completeness and the clarity of the record, an updated signed IDS form has been attached where the blank Foreign Document entries have been stricken through.
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Allowable Subject Matter
Claim(s) 1-10 remain allowable for the reasons of record (see Notice of Allowance on Mar 31, 2021).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571)272-6871. The examiner can normally be reached on Mon-Fri, 9am - 3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797